Citation Nr: 0836419	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for headaches, to 
include as a result of in-service exposure to agent orange.

4.  Entitlement to service connection for varicose veins, to 
include as a result of in-service exposure to agent orange.

5.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as secondary to service-
connected diabetes mellitus, type II or as a result of in-
service exposure to agent orange.

6.  Entitlement to service connection for residuals of 
shrapnel of the right hand.

7.  Entitlement to service connection for residuals of 
shrapnel of the left hand.

8.  Entitlement to service connection for residuals of 
shrapnel of the back.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1968, and from March 1969 to August 1970.  The 
veteran also served in the United States Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
claims for service connection for headaches, varicose veins, 
peripheral neuropathy of both hands, residuals of shrapnel of 
the right hand, residuals of shrapnel of the left hand, and 
residuals of shrapnel of the back; and an October 2006 RO 
decision, which granted service connection for PTSD and 
assigned a 0 percent evaluation, effective April 27, 2004,  
and granted service connection for bilateral hearing loss and 
assigned a 0 percent evaluation, effective April 27, 2004.
In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In the veteran's June 2005 notice of disagreement (NOD), the 
veteran indicated that that his claims for service connection 
for peripheral neuropathy of the hands and feet should be 
granted.  The Board notes, however, that the veteran was 
granted service connection in the May 2005 rating decision 
for diabetes mellitus, type II with diabetic retinopathy and 
neuropathy of the feet.  Therefore, as the veteran's service-
connected diabetes mellitus, type II includes his neuropathy 
of the feet, service connection for peripheral neuropathy of 
the bilateral feet cannot be granted separately and are not 
currently before the Board for adjudication. 

The issues of entitlement to service connection for residuals 
of shrapnel of the right hand, the left hand, and the back 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
feelings of anxiety, emotional detachment, depression, 
intrusive memories, irritability, hypervigilance, and sleep 
impairment.

2.  The veteran's hearing acuity is no worse than a Level I 
in the right ear and a Level II in the left ear.

3.  The veteran is not shown by competent medical evidence to 
have a headache disability that is etiologically related to a 
disease, injury, or event in service.
4.  The veteran is not shown by competent medical evidence to 
have a varicose vein disability that is etiologically related 
to a disease, injury, or event in service.

5.  The veteran is not shown by competent medical evidence to 
have peripheral neuropathy of both hands that is 
etiologically related to a disease, injury, or event in 
service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for PTSD have been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability have not been met.  See 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2007).

3.  A headache disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  A varicose vein disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.  Peripheral neuropathy of both hands was not incurred in 
or aggravated by service, is not proximately due to or the 
result of any service-connected disability, and may not be 
presumed to have been incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims for service 
connection, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  A March 2006 letter 
also advised him as to the disability rating and effective 
date elements of his claims.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that, with regards to the veteran's claim for 
service connection for peripheral neuropathy of the hands, to 
include as secondary to service-connected diabetes mellitus, 
type II, this letter did not inform the veteran of the 
requirements for establishing service connection on a 
secondary basis.  However, the Board finds that the veteran 
was notified of these requirements in the October 2006 
statement of case (SOC).  In addition, it is clear from the 
veteran's statements that he had actual knowledge of these 
requirements.  Therefore, any error with regard to proper 
notice is nonprejudicial, and to remand the veteran's case 
for issuance of a new VCAA letter is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With regard to the veteran's claims for increased ratings, 
the Court has recently held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as in the case of 
the veteran's claims for increased ratings for his PTSD and 
bilateral hearing loss, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The Board acknowledges that 
the veteran has indicated that his service medical records 
are incomplete or missing.  See hearing transcript, July 
2008.  Specifically, he claims that the records documenting 
treatment he received in Vietnam are not associated with the 
claims folder.  Id.  However, the Board finds no such 
evidence indicating that these records have been lost.  In 
fact, the claims folder contains record of medical treatment 
administered in July 1970, at which time the veteran was 
serving in the Republic of Vietnam, in addition to the 
veteran's entrance and separation examinations and various 
treatment records throughout service.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regards to the veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With regards to the veteran's claims for service connection 
for headaches, varicose veins, and peripheral neuropathy of 
the bilateral hands, the Board notes that there is no 
competent medical evidence linking these disabilities to 
military service or a service-connected disability, and no 
lay evidence of continuity of symptomatology suggesting an 
association to service.  The veteran specifically claims to 
have first noticed having headaches about a year or 2 after 
he left Vietnam, before they subsided for 15 years.  See 
hearing transcript, July 2008.  He noticed varicose veins 
approximately 26 years after his discharge from service and 
symptoms associated with peripheral neuropathy of the hands 
approximately 25 to 30 years after his discharge from 
service.  Id.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the veteran has not been diagnosed or treated for 
varicose veins, peripheral neuropathy of the hands, or 
headaches, nor has he proffered lay statements indicating 
that he has had continuous symptoms of these disorders since 
his active duty.  As mentioned above, he has specifically 
proffered lay statements indicating that he did not have any 
symptoms associated with these disabilities until after his 
discharge from service.  Thus, as there is no medical 
evidence suggesting an association between his current 
symptoms and service or a service-connected disability, and 
no lay evidence as to the presence of symptomatology in 
service or the continuity of symptoms since service, the 
Board finds that the third prong of McLendon is not met, and 
that VA examination or opinion is not warranted.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with examinations for his PTSD 
and his hearing loss in July 2004 and March 2006, 
respectively.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD or his service-connected 
bilateral hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 0 percent rating are:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. 



The criteria for a 10 percent rating are:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an initial compensable evaluation for 
PTSD.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD more closely approximates the criteria for a 
30 percent rating.  38 C.F.R. § 4.7. 

In this regard, the Board notes that the veteran underwent a 
VA examination for his PTSD in July 2004.  At this 
examination, the examiner reviewed the claims folder and 
examined the veteran.  The examiner noted that the veteran 
denied vivid flashbacks but reported intrusive memories of 
Vietnam three to four times per week.  The veteran reported 
vivid nightmares in the past and startling awake at night 1 
to 2 times per week.  He avoids war movies and other 
reminders of Vietnam.  He has difficulty remembering names of 
those he served with in Vietnam.  He denied feeling numb.  He 
reported feeling emotionally disconnected from others, 
experiencing daily anxiety, excessive worry, significant 
irritability, and hypervigilance.  The veteran reported 
drinking heavily until approximately 1989.  In 1985, the 
veteran took a year and a half off from work, following a 
divorce, at which time he was drinking heavily.  The veteran 
denied significant current vocational problems and reported 
being close with his children.  He reported taking Prozac in 
the past but indicated that he does not currently take any 
psychiatric medications.  The examiner noted the veteran as 
being on time for the interview and cooperative.  His thought 
process was goal-directed and linear.  His affect and mood 
were anxious.  There was no evidence of hallucinations or 
delusions.  His thought content did not involve suicidal or 
homicidal ideation.  His judgment and insight appeared good.  
In conclusion, the examiner diagnosed the veteran with 
chronic, mild PTSD.  She noted that the veteran's symptoms do 
not appear to significantly affect his social or vocational 
functioning.  She stated that it appears as if his drinking 
contributed significantly to his absence from work in the 
1980s, as well as to the end of his marriage.  His PTSD, 
however, did not appear to be directly involved.  The 
veteran's GAF score was recorded as 60.     

The claims folder also contains Vet Center treatment records.  
Throughout his counseling, the veteran has been noted as 
having a good vocational history as a carpenter but has had 
work conflicts, due to his low stress tolerance and anger.  
See Vet Center treatment record, July 2008.  It was noted 
that the veteran has mostly been self-employed in his life, 
as he has difficulty taking orders and some problems with 
authority.  However, it was also noted that he had been 
employed at a casino resort since 1991 as an engineer and was 
currently the crew supervisor.  It was also noted that he has 
a history of sleep disturbances and alcohol abuse, 
alexithymia, anger, anhedonia, anxiety, avoidance, 
depression, distrust of others, emotional liability and 
numbing, impacted grief, intimacy issues, intrusive recurring 
thoughts and memories of Vietnam, and survivor guilt.  He has 
been noted as having no delusions, disorganized thinking, or 
hallucinations.  See Vet Center treatment record, November 
2004. 

Upon review of the medical evidence of record, the Board 
concludes that the veteran's PTSD more nearly approximates 
the criteria for an initial 30 percent rating.  Although it 
is not shown that the veteran has ever experienced panic 
attacks, it is shown that his PTSD is manifested by many of 
the other symptoms and manifestations identified under the 
criteria for a 30 percent rating, including depressed mood, 
anxiety, suspiciousness, sleep impairment, and mild memory 
loss.  

The Board further finds, however, that the preponderance of 
the medical evidence of record does not support an evaluation 
in excess of 30 percent.  As discussed, the veteran has 
reported difficulty being around others and has been noted as 
having a flattened affect and disturbances of mood.  He has 
not, however, exhibited circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty understanding complex commands; impaired short-
term and long-term memory; impaired judgment; and impaired 
abstract thinking.  As such, the assignment of an initial 
evaluation of 50 percent or higher is not warranted.

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 60 at the July 2004 VA examination.  According to the GAF 
scale, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 47.  The 
Board acknowledges that a GAF score of 60 reflects moderate 
symptoms, but also acknowledges that the examiner who 
assigned this GAF score indicated that the veteran had mild 
PTSD.  In any event, the Board notes that the GAF score is 
only one factor of many that must be considered when 
evaluating the veteran's disability, and the Board places 
more probative weight on the specific clinical findings noted 
in that report and other medical evidence.  As discussed 
above, the Board finds that the symptoms and manifestations 
noted on examination are contemplated by the 30 percent 
rating assigned herein.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board is cognizant that the veteran's PTSD 
has been found to cause problems at work in that he has 
difficulty taking orders and some problems with authority.  
However, he has also been shown to have maintained full-time 
employment, and his current 30 percent rating is a 
recognition of some industrial impairment.  Thus, the Board 
concludes that the veteran's disability has not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the evidence supports an initial 
increased rating of 30 percent, but that the preponderance of 
the evidence is against the claim for an initial rating 
higher than 30 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Fenderson, supra.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.
  
The veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective April 27, 2004.  The 
veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  



In this case, the Board finds the most probative evidence to 
be the report of a March 2006 VA audiological summary report 
of examination for organic hearing loss, which reflects 
puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
50
LEFT
15
35
75
90

The average decibel loss was 24 for the right ear and 54 for 
the left ear.  Speech recognition ability was 92 percent for 
the right ear and 84 percent for the left ear.  This 
examination results in the assignment of a hearing acuity of 
Level I for the right ear and a Level II for the left ear.  
This warrants a 0 percent rating under 38 C.F.R. § 4.85. 

The claims folder also contains August 2004 and July 2008 
graphs of audiograms.  See Vet Center treatment record, 
August 2004; Amplisound treatment record, July 2008.  The 
Board, however, may not consider uninterpreted audiograms as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

While the Board is sympathetic to the difficulties the 
veteran experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is mindful of the 
veteran's description of his hearing loss; however, 
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.  

Therefore, as the most recent audiological examination, 
conducted in March 2006, reveals a hearing acuity of Level I 
in the right ear and Level II in the left ear, a rating in 
excess of 0 percent cannot be assigned for this disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's bilateral hearing loss 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Fenderson, supra.

3.  Entitlement to service connection for headaches, to 
include as a result of in-service exposure to agent orange.

The veteran is seeking entitlement to service connection for 
headaches.  Specifically, the veteran asserts that he 
experiences headaches as a result of being around heavy 
equipment in Vietnam, exposure to agent orange, and stress.  
See NOD, June 2005

As an initial matter, the Board notes that a headache 
disability is not a disability that is presumptively 
associated with exposure to agent orange.  Therefore, service 
connection cannot be granted on a presumptive basis for 
headaches.

With regards to granting service connection on a direct 
basis, the Board notes that the veteran's available service 
medical records do not reflect that the veteran sought 
treatment for headaches.  In addition, there is no indication 
in the medical evidence of record that the veteran has a 
current diagnosis of or has sought treatment for headaches.  

Furthermore, the veteran does not assert that he experienced 
headaches during service or has had a continuity of symptoms 
since his discharge from service.  See hearing transcript, 
July 2008.  As previously discussed, he claims to have first 
noticed having headaches about a year or 2 after he left 
Vietnam and then they subsided for 15 years.  Id.  (The Board 
notes that the veteran was discharged from service upon 
leaving Vietnam.)  In a private treatment record from May 
1999, the veteran specifically denied having headaches.  See 
N.K., M.D. treatment record, May 1999.  In the July 2004 VA 
examination report, the veteran reported having headaches.  
At no point, however, has the veteran been diagnosed with or 
treated for a headache disability. 

The Board notes that, a symptom alone, such as pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  However, the 
Board is also cognizant that, in certain uncomplicated 
circumstances, lay evidence may suffice in establishing a 
current disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

Even assuming that the veteran does have a current 
disability, as noted, there is no medical evidence relating 
that disability to service.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, in this instance, the veteran has not described a 
continuity of symptomatology between service and his current 
disability.  Instead, he has reported the onset of headaches 
a year or two after service, and then no further headaches 
for 15 years.  The veteran as a lay person has not been shown 
to be capable of making medical conclusions, such as linking 
the current headaches to his military service; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
headaches, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

4.  Entitlement to service connection for varicose veins, to 
include as a result of in-service exposure to agent orange.

The veteran is seeking entitlement to service connection for 
varicose veins.  Specifically, the veteran has asserted that 
his varicose veins are related to being around heavy 
equipment in Vietnam and exposure to agent orange.  See NOD, 
December 2006. 

As an initial matter, the Board notes that varicose veins is 
not a disease that is presumptively associated with exposure 
to agent orange.  Therefore, service connection cannot be 
granted on a presumptive basis.

With regards to granting service connection on a direct 
basis, the Board notes that the veteran's service medical 
records contain no evidence of complaints, treatment, or a 
diagnosis of varicose veins.  In addition, the medical 
evidence of record contains no evidence of current treatment 
or a current diagnosis of varicose veins.  Regardless, the 
Board notes that the Court has indicated that varicose veins 
are a condition involving "veins that are unnaturally 
distended or abnormally swollen and tortuous."  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."

However, even conceding that the veteran currently has 
varicose veins, regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2007).  Currently, there is no evidence of 
record indicating that the veteran had varicose veins in 
service and no competent medical opinion has related his 
varicose veins to service.  In addition, the veteran himself 
does not assert that he developed varicose veins during 
service.  See hearing transcript, July 2008.  He claims he 
first noticed his varicose veins about 12 years ago or 
approximately 26 years after his discharge from service.  Id.     

In addition to the fact that the claims folder contains no 
medical evidence documenting the onset of a varicose vein 
disability, the claims folder also contains no evidence of 
complaints of such a disability until the veteran's April 
2004 claim, nearly 34 years after his discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Therefore, as there is no medical evidence of complaints or 
treatment for varicose veins during service, the claims 
folder contains no competent medical opinion relating a 
current disability of varicose veins to service, and the 
veteran himself indicates that the disability had its onset 
in approximately 1996, the veteran's claim must fail.  See 
Hickson, supra. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
varicose veins, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

5.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as secondary to service-
connected diabetes mellitus, type II, or as a result of in-
service exposure to agent orange.
 
The veteran is seeking service connection for peripheral 
neuropathy of the hands.  Specifically, the veteran has 
asserted that he developed peripheral neuropathy of the hands 
due to exposure to agent orange in Vietnam.  See NOD, June 
2005.  He also has indicated that he developed peripheral 
neuropathy of the hands, secondary to service-connected 
diabetes mellitus, type II.  See NOD, December 2006.

The Board notes that the veteran's DD-214 Form indicates that 
he served in the Republic of Vietnam from January 25, 1970, 
to August 5, 1970.  As such, exposure to herbicides is 
conceded.

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of peripheral 
neuropathy of the hands. 

In addition, the Board acknowledges that the veteran claims 
to have not developed neuropathy of the hands until he was 
diagnosed with diabetes mellitus, type II, which was 
approximately 25 to 30 years after his discharge from 
service.  See hearing transcript, July 2008; VA examination 
report, April 2005.  As the claims folder contains no medical 
evidence indicating that the veteran had symptoms of acute or 
subacute peripheral neuropathy within weeks or months of his 
exposure to herbicides, service connection cannot be 
established on a presumptive basis.  38 C.F.R. § 3.309 (e), 
Note 2 (2007).

In regards to establishing service connection on a direct or 
secondary basis, the Board notes that the veteran complained 
of numbness and tingling in both hands in a November 1993 
treatment record.  See The William W. Backus Hospital 
treatment record, November 1993.  In a September 2005 
treatment record, the veteran complained of numbness and 
tingling in his left hand.  See Vet Center treatment record, 
September 2005.  However, there is no indication in the 
medical evidence of record that the veteran has a current 
diagnosis of peripheral neuropathy of the hands.  In fact, at 
the April 2005 VA examination, it was noted that the veteran 
reported intermittent bilateral foot burning sensation.  No 
complaints of burning sensation or numbness of the hands were 
noted at this time.  In addition, it does not appear that the 
veteran has sought or received treatment specifically for 
neuropathy of the hands.   

As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the veteran's 
sincere belief in his claim, the competent medical evidence 
of record does not show the veteran to have a diagnosis of 
peripheral neuropathy of the hands.  As noted, the veteran is 
competent to offer testimony on certain simple conditions 
such as headaches and varicose veins; however, the Board does 
not believe that he is competent to diagnose a more complex 
disability such as peripheral neuropathy.  See Espiritu, 
supra.  Without such a diagnosis, there may be no service 
connection for this claimed disability on a direct basis or 
secondary basis.  

Furthermore, even assuming he has a current diagnosis of 
peripheral neuropathy, no medical evidence, however, has been 
submitted to support that it is a manifestation of diabetes 
mellitus, type II or otherwise due to in-service exposure to 
agent orange.  The veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for peripheral neuropathy of the hands 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for headaches, to include 
as a result of in-service exposure to agent orange is denied.

Entitlement to service connection for varicose veins, to 
include as a result of in-service exposure to agent orange is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the hands, to include as secondary to service-connected 
diabetes mellitus, type II or as a result of in-service 
exposure to agent orange is denied.


REMAND

The veteran is seeking entitlement to service connection for 
residuals of shrapnel of both hands and the back.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.  

The veteran asserts that he currently has residuals of 
shrapnel wounds from mortar attacks in Vietnam.  See NOD, 
December 2006.  A review of the veteran's service medical 
records does not reflect any complaints, treatment, or 
diagnosis of a shrapnel injury to the back or to either hand 
during service.  In addition, the veteran's August 1970 
separation examination does not note any such residuals of a 
shrapnel injury.  

However, the Board recognizes that the veteran was awarded 
service connection for PTSD based on a finding that the 
veteran came under attack in service.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  Therefore, the Board 
notes that the veteran's description of coming under mortar 
attacks is consistent with the circumstances, hardships, or 
conditions of his combat service.  Thus, under 38 U.S.C.A. § 
1154(b) (West 2002), his description is presumed credible.

With regard to a current disability involving shrapnel wounds 
to the hands and the back, the Board acknowledges that a July 
1999 private treatment record indicated that the veteran 
reported having a superficial shrapnel wound subsequent to a 
military injury in Vietnam in 1969.  See W.G.C., M.D., 
F.A.C.S. treatment record, July 1999.  An August 2002 private 
treatment record indicated that the veteran's past medical 
history reveals that he was wounded in Vietnam, incurring a 
wound to the left hand.  See R.E.L., M.D. treatment record, 
August 2002.  It was further noted in this treatment record 
that x-rays revealed the veteran to have a perfectly round 
piece of either shrapnel or BB or metal overlying the dorsum 
of his right fourth metacarpal bone.  See R.E.L., M.D. 
treatment record, August 2002.  The physician stated that, in 
all likelihood, this may be another wound that the veteran 
incurred in Vietnam, but, of which, he was unaware.  Id.  In 
a June 2003 private treatment record, this same physician 
indicated that the veteran had a small, round radio-opaque 
piece of shrapnel over the fourth digit of the right hand.  
See R.E.L, M.D. treatment record, June 2003.  The physician 
went on to state that this would "apparently" be consistent 
with a wound that he had incurred in Vietnam, due to an anti-
personnel device that he recalled being injured by but 
apparently did not know the details, as his medical records 
from his military service had been lost.  Id.  He concluded 
by saying this is "apparently" a service-related injury.  
Id.  

In April 2006, the veteran underwent a VA examination.  At 
this examination, it was noted that there is no evidence of a 
radio-opaque foreign body in the veteran's right hand.  It 
was further noted that the veteran had degenerative change at 
the first metacarpal phalangeal joint with a subluxation.  
However, the remainder of the osseous structures were grossly 
unremarkable.

Despite any variations in the medical findings of the April 
2006 VA examination report and the June 2003 private 
treatment record, and although the veteran is not competent 
to render a medical opinion or diagnosis, he is competent to 
offer a description of the symptoms he experienced in his 
back and hands at the time of the reported injuries, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the veteran has reported that he has 
experienced symptoms relating to residuals of shrapnel 
injuries to the back and to the hands since service, an 
observation which he is competent to make, and the veteran's 
account of coming under mortar attack during active duty has 
been presumed credible, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of 
the veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  
These issues must be remanded in order to schedule the 
veteran for a VA examination to determine whether he has 
current residuals of shrapnel of the back and both hands and, 
if so, whether these current residuals of shrapnel injuries 
were caused or aggravated by his active duty service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination for residuals of 
shrapnel of both hands and the back.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the veteran 
currently has residuals of shrapnel of 
the right hand, residuals of shrapnel 
of the left hand, and residuals of 
shrapnel of the back.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current residuals of 
shrapnel of the right hand, residuals 
of shrapnel of the left hand, or 
residuals of shrapnel of the back was 
incurred in or aggravated by a disease 
or injury in service.   
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the October 2006 SOC.  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


